DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 23-42 are pending in the application. Claims 23, 24, 30, 31, and 37 are currently amended. Claims 1-22 have been canceled. No new claims are currently added. 

Response to Arguments
With regard to Applicant’s remarks dated December 29, 2021:
Regarding the rejection of claims 23-42 under 35 U.S.C. 102(a)(1), Applicant’s amendment and arguments have been fully considered. Applicants argue that “Borthakur does not state that the “private subnet information 150” necessarily includes any information about network “ports” or an application component’s “usage data” of network ports. Rather, Borthakur only states that the private subnet information indicates whether “the host 175a and one or more of VMIs 180a-180c are in a
private sub-network (or subnet) of the client private network 170.” /d. at [0028]. This
network membership and connectivity information does not necessarily indicate what
“ports” are being used by an application component”. Examiner agrees, but notes that current amendment goes beyond merely incorporating subject matter of claim 24, thus, changing claim scope. Examiner also notes that “network port usage data” is mentioned only once in the specification at paragraph 0068 as published and fails to explain how it indicates a dependency between the first and second application components. From reading par. [0068], it appears that network port usage data 716 is only utilized in aggregate form to generate relevance scores to classify processes as “more interesting” and “less interesting”. See par. [0069] as published. Therefore, there is a lack of written description for this claim amendment, as further described below under appropriate heading.
As to any arguments not specifically addressed, they are the same as those discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 23-42 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 23, 30, and 37, the specification and drawings failed to reasonably convey to one skilled in the relevant art how port usage data of the first application component indicates a dependency between the first application component and second application components, as currently claimed. While “network port usage data” is mentioned once in the specification at paragraph [0068], as published, it fails to explain how network port usage data indicates a dependency between the first and second application components. From reading par. [0068], it appears that network port usage data 716 is only utilized in aggregate with other collected data to generate relevance scores that are then used to classify processes as “more interesting” and “less interesting”. See par. [0069] as published. Therefore, there is a lack of written description pertaining to this feature. 
Dependent claims are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur (US 2015/0324215 A1) in view of Spinelli et al. (US 2018/0219756 A1).
As to claim 23, Borthakur teaches a computer-implemented method, comprising:
discovering a first application component being executed at a first premise [enterprise-based network] external to a cloud computing environment [multi-tenant network] [user requesting migration of an application by selecting the application via the interface] (par. [0114], Fig. 7);
detecting a relationship between the first application component and a second application component being executed at the first premise [identifying dependencies of the selected application that are run on other VMs] (par. [0115], Fig. 7), wherein the detecting is based on analysis of a data set [dependency information 155] collected from at least the first application component that indicates a dependency between the first and second application components (par. [0029]); and
causing a migration of the first and second application components from the first premise to the cloud computing environment, wherein the migration is initiated based at least in part on the detected relationship (par. [0118], step 710 in Fig. 7).
Borthakur fails to teach that the data set includes network port usage data of the first application component.
Spinelli is directed to discovery of relationships between computer components (para. [0007]-[0008]). In particular, Spinelli teaches generating a data set that includes network port usage data of a first application component (Fig. 4, para [0027], [0036], claim 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Borthakur by having the data set include network port usage data of the first application component in order to discover relationships between applications and processes (par. [0038] in Spinelli).

As to claim 24, Borthakur teaches that the data set is collected by an agent installed on a host executing the first application component [application migration service 140b at the client private network] (par. [0024]).

As to claim 25, Borthakur teaches that the data set comprises identifiers of one or more processes (par. [0029]).



As to claim 27, Borthakur teaches that the first application component includes a portion of a particular tier of a multi-tier web application, and wherein the second application component includes a portion of another tier of the multi-tier web application (par. [0093], [0136]).

As to claim 28, Borthakur teaches causing a visualization of the first and second application components to be presented via a programmatic interface (par. [0027], Fig. 1).

As to claim 29, Borthakur teaches obtaining input via a graphical user interface, indicating one or more resources of the cloud computing environment to which the first application component is to be migrated (par. [0027], [0036]); and
initiating migration of the first application component to the one or more resources in response to said obtaining (par. [0114]).

As to claim 30, Borthakur in view of Spinelli teaches a system, comprising:
one or more computing devices (Fig. 1 in Borthakur);
wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices (par. [0139] in Borthakur) cause the one 

As to claims 31-36, Borthakur in view of Spinelli teaches all the elements as discussed per corresponding method claims 24-29 above.

As to claim 37, Borthakur in view of Spinelli teaches one or more non-transitory computer-readable storage media storing program instructions (par. [0137], [0139] in Borthakur) that when executed on or across one or more processors cause the one or more processors to perform the operations as discussed per claim 1 above.

As to claims 38-42, Borthakur teaches all the elements as discussed per corresponding method claims 24-28 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442